
	
		III
		Calendar No. 21
		110th CONGRESS
		1st Session
		S. RES. 36
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Ms. Snowe (for herself,
			 Mrs. Clinton, Mr. Reid, Mr.
			 Bingaman, Ms. Cantwell, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 8, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Honoring women’s health advocate Cynthia
		  Boles Dailard.
	
	
		Whereas
			 women’s health advocate Cynthia Boles Dailard was born on February 29, 1968 and
			 grew up in Syosset, New York;
		Whereas
			 Cynthia Dailard excelled as a student both at Harvard University, from which
			 she graduated cum laude with a bachelor's degree in English in 1990, and at the
			 University of California at Berkeley's Boalt Hall School of Law, from which she
			 graduated in 1994;
		Whereas
			 Cynthia Dailard entered the nonprofit sector upon graduating from law school,
			 receiving a year-long fellowship at the National Women’s Law Center in
			 Washington, D.C.;
		Whereas
			 Cynthia Dailard worked as legislative assistant and counsel for Senator Olympia
			 J. Snowe, bringing to bear her keen intelligence, vision, energy, expertise,
			 and talent in service to the Nation and the women of the United States;
		Whereas
			 Cynthia Dailard worked as associate director for domestic policy for President
			 William J. Clinton;
		Whereas
			 Cynthia Dailard worked for 8 years for the Guttmacher Institute, a respected
			 public policy think tank devoted to women's health;
		Whereas
			 Cynthia Dailard spearheaded the Guttmacher Institute’s policy work on issues
			 related to domestic family planning programs and sex education;
		Whereas
			 Cynthia Dailard was a member of the National Family Planning and Reproductive
			 Health Association Board of Directors;
		Whereas
			 Cynthia Dailard spoke and wrote prolifically on matters including family
			 planning, adolescent sexual behavior, and insurance coverage for
			 contraception;
		Whereas
			 Cynthia Dailard worked in a bipartisan fashion with elected officials and their
			 staffs to promote the health and well-being of women and families;
		Whereas
			 Cynthia Dailard was a gifted and passionate voice within the women’s health
			 community;
		Whereas
			 Cynthia Dailard was driven by an abiding concern for human relationships and
			 the health and well-being of all individuals;
		Whereas
			 Cynthia Dailard has left a thoughtful and enduring mark on women's health
			 policy and will remain a role model for advocates by virtue of her wisdom,
			 character, commitment, and scholarship; and
		Whereas
			 Cynthia Dailard is survived by her husband Scott and her daughters Miranda and
			 Julia: Now, therefore, be it
		
	
		That the Senate—
			(1)notes with deep sorrow the death of Cynthia
			 Boles Dailard on December 24, 2006;
			(2)extends its heartfelt sympathy to Scott,
			 Miranda, and Julia Dailard; and
			(3)directs the Secretary of the Senate to
			 transmit a copy of this resolution to the family of Cynthia Boles
			 Dailard.
			
	
		February 8, 2007
		Reported without amendment
	
